 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4



--------------------------------------------------------------------------------


[Form for SVPs]
 
 
 
AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT AMONG


ESB FINANCIAL CORPORATION, ESB BANK


AND ________________


This AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (this “Agreement”), dated
as of the 20th day of November 2007, is among ESB Financial Corporation (the
“Corporation”), ESB Bank, a Pennsylvania chartered savings bank and a wholly
owned subsidiary of the Corporation (the “Bank”), and ________________________
(the “Executive”).  Any reference to the “Employers” shall mean both the
Corporation and the Bank, and any reference to an “Employer” shall mean either
the Corporation or the Bank, as the context requires.


WITNESSETH:


WHEREAS, the Executive is presently an officer of the Employers, and the
Executive and the Employers have previously entered into a change in control
agreement dated November 21, 2006 (the “Prior Agreement”);


WHEREAS, the Employers desire to amend and restate the Prior Agreement in order
to make changes to comply with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), as well as certain other changes;


WHEREAS, the Employers desire to be ensured of the Executive’s continued active
participation in the business of the Employers; and


WHEREAS, in order to induce the Executive to remain in the employ of the
Employers and in consideration of the Executive agreeing to remain in the employ
of the Employers, the parties desire to specify the severance benefits which
shall be due the Executive in the event that his employment with the Employers
is terminated under specified circumstances;


NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, the parties hereby agree as follows:


1.           Definitions.  The following words and terms shall have the meanings
set forth below for the purposes of this Agreement:


(a)           Annual Compensation.  The Executive’s “Annual Compensation” for
purposes of this Agreement shall be deemed to mean the highest level of base
salary and cash bonus paid to the Executive by the Employers or any subsidiary
thereof during any of the three calendar years ending prior to the calendar year
in which the Date of Termination occurs, provided that the highest base salary
and the highest cash bonus may be paid in separate years.


(b)           Cause.  Termination by the Employers of the Executive’s employment
for “Cause” shall include termination because of personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar offenses) or
final cease-and-desist order.



--------------------------------------------------------------------------------


(c)           Change in Control.  “Change in Control” shall mean a change in the
ownership of the Corporation or the Bank, a change in the effective control of
the Corporation or the Bank or a change in the ownership of a substantial
portion of the assets of the Corporation or the Bank, in each case as provided
under Section 409A of the Code and the regulations thereunder.
 
(d)           Code.  Code shall mean the Internal Revenue Code of 1986, as
amended.
 
(e)           Date of Termination.  “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive’s employment is terminated for
any other reason, the date specified in such Notice of Termination.


(f)           Disability.  “Disability” shall mean the Executive (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employers.


(g)           Good Reason.  Termination by the Executive of the Executive’s
employment for “Good Reason” shall mean termination by the Executive following a
Change in Control based on the occurrence of any of the following events:


(i) (A) a material diminution in the Executive’s base compensation as in effect
immediately prior to the date of the Change in Control or as the same may be
increased from time to time thereafter, (B) a material diminution in the
Executive’s authority, duties or responsibilities as in effect immediately prior
to the Change in Control, or (C) a material diminution in the authority, duties
or responsibilities of the officer (as in effect immediately prior to the date
of the Change in Control) to whom the Executive is required to report
immediately prior to the Change in Control,


(ii) any material breach of this Agreement by the Employers, or


(iii) any material change in the geographic location at which the Executive must
perform his services under this Agreement immediately prior to the Change in
Control;


provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employers within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employers shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employers received the written
notice from the Executive.  If the Employers remedy the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition.  If the Employers do not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.
 

 
2

--------------------------------------------------------------------------------


(h)           IRS.  IRS shall mean the Internal Revenue Service.


(i)           Notice of Termination.  Any purported termination of the
Executive’s employment by the Employers for Cause, Disability or Retirement or
by the Executive for Good Reason shall be communicated by a written “Notice of
Termination” to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall be not less than thirty (30)
nor more than ninety (90) days after such Notice of Termination is given, except
in the case of the Employers’ termination of the Executive’s employment for
Cause, which shall be effective immediately, and (iv) is given in the manner
specified in Section 7 hereof.


(j)           Retirement.  “Retirement” shall mean voluntary termination by the
Executive in accordance with the Employers’ retirement policies, including early
retirement, generally applicable to their salaried employees.


2.           Benefits Upon Termination.  If the Executive’s employment by the
Employers shall be terminated within eighteen (18) months subsequent to a Change
in Control by (i) the Employers other than for Cause, Disability or Retirement
or as a result of the Executive’s death, or (ii) the Executive for Good Reason,
then the Employers shall, subject to the provisions of Section 3 hereof, if
applicable:


(a)           pay to the Executive, in a lump sum as of the Date of Termination,
a cash amount equal to 1.5 times the Executive’s Annual Compensation; and


(b)           maintain and provide for a period ending at the earlier of (i)
eighteen (18) months after the Date of Termination or (ii) the date of the
Executive’s full-time employment by another employer (provided that the
Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (b)), at no cost
to the Executive, the Executive’s continued participation in all group
insurance, life insurance, health and accident insurance, and disability
insurance in which the Executive was participating immediately prior to the Date
of Termination; provided that any insurance premiums payable by the Employers or
any successors pursuant to this Section 2(b) shall be payable at such times and
in such amounts (except that the Employers shall also pay any employee portion
of the premiums) as if the Executive was still an employee of the Employers,
subject to any increases in such amounts imposed by the insurance company or
COBRA, and the amount of insurance premiums required to be paid by the Employers
in any taxable year shall not affect the amount of insurance premiums required
to be paid by the Employers in any other taxable year; and provided further that
if the Executive’s participation in any group insurance plan is barred, the
Employers shall either arrange to provide the Executive with insurance benefits
substantially similar to those which the Executive was entitled to receive under
such group insurance plan or, if such coverage cannot be obtained, pay a lump
sum cash equivalency amount within thirty (30) days following the Date of
Termination based on the annualized rate of premiums being paid by the Employers
as of the Date of Termination; and
 

 
3

--------------------------------------------------------------------------------


(c)           pay to the Executive, in a lump sum as of the Date of Termination,
a cash amount equal to the projected cost to the Employers of providing benefits
to the Executive for a period of eighteen (18) months pursuant to any other
employee benefit plans, programs or arrangements offered by the Employers in
which the Executive was entitled to participate immediately prior to the Date of
Termination (other than retirement plans, stock compensation plans or cash
compensation plans of the Employers), with the projected cost to the Employers
to be based on the costs incurred for the calendar year immediately preceding
the year in which the Date of Termination occurs and with any automobile-related
costs to exclude any depreciation on Bank-owned automobiles.


(d)           The payment to the Executive hereunder shall be paid by the
Corporation and the Bank in the same proportion as the time and services
actually expended by the Executive on behalf of each respective Employer, and no
payments shall be duplicated.


3.           Limitation of Benefits under Certain Circumstances.  If the
payments and benefits pursuant to Section 2 hereof, either alone or together
with other payments and benefits which the Executive has the right to receive
from the Employers, would constitute a “parachute payment” under Section 280G of
the Code, then the payments and benefits pursuant to Section 2 hereof shall be
reduced by the minimum amount necessary to result in no portion of the payments
and benefits under Section 2 being non-deductible to either of the Employers
pursuant to Section 280G of the Code and subject to the excise tax imposed under
Section 4999 of the Code.  If the payments and benefits under Section 2 are
required to be reduced, the cash severance shall be reduced first, followed by a
reduction in the fringe benefits.  The determination of any reduction in the
payments and benefits to be made pursuant to Section 2 shall be based upon the
opinion of independent tax counsel selected by the Employers and paid for by the
Employers.  Such counsel shall promptly prepare the foregoing opinion, but in no
event later than thirty (30) days from the Date of Termination, and may use such
actuaries as such counsel deems necessary or advisable for the purpose.  Nothing
contained in this Section 3 shall result in a reduction of any payments or
benefits to which the Executive may be entitled upon termination of employment
other than pursuant to Section 2 hereof, or a reduction in the payments and
benefits specified in Section 2 below zero.


4.           Mitigation; Exclusivity of Benefits.


(a)           The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise, except as set forth in Section 2(b) above.
 

 
4

--------------------------------------------------------------------------------


(b)           The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employers pursuant to employee benefit plans
of the Employers or otherwise.


5.           Withholding.  All payments required to be made by the Employers
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Employers may
reasonably determine should be withheld pursuant to any applicable law or
regulation.


6.           Assignability.  The Employers may assign this Agreement and their
rights hereunder in whole, but not in part, to any corporation, bank or other
entity with or into which the Employers may hereafter merge or consolidate or to
which the Employers may transfer all or substantially all of their respective
assets, if in any such case said corporation, bank or other entity shall by
operation of law or expressly in writing assume all obligations of the Employers
hereunder as fully as if it had been originally made a party hereto, but may not
otherwise assign this Agreement or their rights hereunder.  The Executive may
not assign or transfer this Agreement or any rights or obligations hereunder.


7.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:
 
To the Employers:
ESB Financial Corporation and ESB Bank  
600 Lawrence Avenue
 
Ellwood City, Pennsylvania 16117
    To the Executive:    
 
At the address last appearing on the
 
personnel records of the Employers



8.           Amendment; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and such officer or officers as may
be specifically designated by the Boards of Directors of the Employers to sign
on their behalf.  No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  In addition, notwithstanding anything in this Agreement to the
contrary, the Employers may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.


9.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the Commonwealth of
Pennsylvania.
 

 
5

--------------------------------------------------------------------------------


10.           Nature of Employment and Obligations.


(a)           Nothing contained herein shall be deemed to create other than a
terminable at will employment relationship between the Employers and the
Executive, and the Employers may terminate the Executive’s employment at any
time, subject to providing any payments specified herein in accordance with the
terms hereof.


(b)           Nothing contained herein shall create or require the Employers to
create a trust of any kind to fund any benefits which may be payable hereunder,
and to the extent that the Executive acquires a right to receive benefits from
the Employers hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Employers.


11.           Term of Agreement.  This Agreement shall terminate three (3) years
after December 1, 2007; provided that on or prior to December 1, 2008 and each
subsequent December 1st, the Boards of Directors of the Employers shall consider
(with appropriate corporate documentation thereof, and after taking into account
all relevant factors, including the Executive’s performance as an employee)
renewal of the term of this Agreement for an additional one (1) year, and the
term of this Agreement shall be so extended as of such December 1st unless the
Boards of Directors of the Employers do not approve such renewal and provide
written notice to the Executive, or the Executive gives written notice to the
Employers, at least thirty (30) days prior to such December 1st, of such party’s
or parties’ election not to extend the term beyond its then scheduled expiration
date; and provided further that, notwithstanding the foregoing to the contrary,
this Agreement shall be automatically extended for an additional one (1) year
upon a Change in Control.


12.           Headings.  The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


13.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


14.           Changes in Statutes or Regulations. If any statutory or regulation
provision referenced herein is subsequently changed or re-numbered, or is
replaced by a separate provision, then the references in this Agreement to such
statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.


15.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


16.           Regulatory Prohibition. Notwithstanding any other provision of
this Agreement to the contrary, any payments made to the Executive pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and 12 C.F.R.
Part 359.
 

 
6

--------------------------------------------------------------------------------


17.           Regulatory Actions. The following provisions shall be applicable
to the parties to the extent that they are required to be included in agreements
between a savings association and its employees pursuant to Section 563.39(b) of
the Regulations Applicable to All Savings Associations, 12 C.F.R. §563.39(b), or
any successor thereto, and shall be controlling in the event of a conflict with
any other provision of this Agreement.


(a)           If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Employers’ affairs pursuant
to notice served under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit
Insurance Act (“FDIA”)(12 U.S.C. §§1818(e)(3) and 1818(g)(1)), the Employers’
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, the Employers may, in their discretion: (i) pay the Executive all or
part of the compensation withheld while their obligations under this Agreement
were suspended, and (ii) reinstate (in whole or in part) any of their
obligations which were suspended.


(b)           If the Executive is removed from office and/or permanently
prohibited from participating in the conduct of the Employers’ affairs by an
order issued under Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C.
§§1818(e)(4) and (g)(1)), all obligations of the Employers under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
Executive and the Employers as of the date of termination shall not be affected.


(c)           If the Bank is in default, as defined in Section 3(x)(1) of the
FDIA (12 U.S.C. §1813(x)(1)), all obligations under this Agreement shall
terminate as of the date of default, but vested rights of the Executive and the
Employers as of the date of termination shall not be affected.


(d)           All obligations under this Agreement shall be terminated pursuant
to 12 C.F.R. §563.39(b)(5), except to the extent that it is determined that
continuation of the Agreement for the continued operation of the Employers is
necessary: (i) by the Director of the OTS, or his/her designee, at the time the
Federal Deposit Insurance Corporation (“FDIC”) enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) of the FDIA (12 U.S.C. §1823(c)); or (ii) by the Director of the
OTS, or his/her designee, at the time the Director or his/her designee approves
a supervisory merger to resolve problems related to operation of the Bank or
when the Bank is determined by the Director of the OTS to be in an unsafe or
unsound condition, but vested rights of the Executive and the Employers as of
the date of termination shall not be affected.


18.           Entire Agreement. This Agreement embodies the entire agreement
between the Employers and the Executive with respect to the matters agreed to
herein.  All prior agreements between the Employers and the Executive with
respect to the matters agreed to herein, including without limitation the Prior
Agreement between the Employers and the Executive, are hereby superseded and
shall have no force or effect.




[Signature page follows]
 

 
7

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.





 Attest:  ESB FINANCIAL CORPORATION              By:    
 
Charlotte A. Zuschlag
   
President and Chief Executive Officer

 

 Attest:  ESB BANK              By:    
 
Charlotte A. Zuschlag
   
President and Chief Executive Officer

 

Attest:                By:    
 
 
   
 

 
 
 
8
 